The Full Commission filed an Opinion and Award in this matter on 7 February 1995 in which defendants were Ordered to pay for plaintiff's medical compensation. Subsequently, there arose a dispute regarding the difference between what providers were paid under Medicaid and what they would have received under the Workers' Compensation Act. On 19 December 1995 the Full Commission Ordered defendants to pay this difference, and that Order is presently the subject of an appeal by defendants to the North Carolina Court of Appeals.
The issues currently before the Full Commission concern plaintiff's request for interest on unpaid medical compensation under G.S. § 97-86.2, and his request for a lump sum payment under G.S. § 97-44.
Plaintiff's Motion for Interest addresses two separate payments to which plaintiff seeks the application of interest. The first is the amount of medical compensation paid by Medicaid to providers, subsequently reimbursed by defendants, and the other is the difference between that amount and the amount owed by defendants pursuant to the 19 December 1995 Order of the Full Commission, now on appeal.
As for the amounts paid by Medicaid, these amounts were not "unpaid" within the meaning of G.S. § 97-86.2. Further, there is no evidence that the difference between what Medicaid allows and what the Workers' Compensation Act allows as payment to medical providers was paid by plaintiff.
Therefore, after careful consideration the Full Commission finds that plaintiff has failed to show good cause in support of his Motion for Interest on either amount, that paid by Medicaid or that which is the subject of the Full Commission's 19 December 1995 Order, and said Motion is hereby DENIED.
Finally, plaintiff has failed to show good ground in support of his Motion for a Lump Sum Payment, and therefore said Motion is hereby DENIED. G.S. § 97-44.
No additional costs are assessed at this time.
                                  S/ ________________ THOMAS J. BOLCH COMMISSIONER
CONCURRING:
S/ ______________________ LAURA KRANIFELD MAVRETIC COMMISSIONER
S/ ________________ COY M. VANCE COMMISSIONER